Citation Nr: 0417057	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving renal failure, claimed as 
resulting from VA treatment with Lisinopril since the mid-
1990's.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving heart disease, claimed as 
resulting from VA treatment with Lisinopril since the mid-
1990's.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

According to service records, the appellant had active 
service from June 1960 to June 1961, as well as a prior 
period of unverified service of more than 3 years, reportedly 
in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Salt Lake City, Utah, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving renal failure and heart disease, claimed 
as resulting from VA treatment with Lisinopril since the mid-
1990's.  An August 2003 Travel Board hearing was held before 
the undersigned Board Member.

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With respect to the § 1151 benefits appellate issues, it 
should be pointed out that 38 U.S.C.A. § 1151 was amended for 
claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996).  Since appellant 
filed his § 1151 benefits claims in 2002, the amended 38 
U.S.C.A. § 1151 applies to this case.  See 38 U.S.C.A. § 1151 
(West 2002).  38 U.S.C.A. § 1151 as amended states, in 
pertinent part, that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
Additionally, it is required that the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).  However, the 
RO failed to provide appellant a Statement of the Case or 
Supplemental Statement of the Case containing the applicable 
provisions of the amended 38 U.S.C.A. § 1151.  

Appellant has contended, in essence, that although a private 
physician had prescribed Lisinopril in 1994, after an 
exacerbation of his renal disease, that physician had 
discontinued that medication; that VA subsequently prescribed 
Lisinopril despite knowing that appellant's medical records 
listed it as a medication he was allergic to; and that said 
medication prescribed by VA caused renal deterioration and 
heart damage.  

Initial review of the evidentiary record indicates that prior 
to 1994, appellant had a history of chronic renal failure and 
hypertension.  Private hospitalization records reveal that in 
December 1994, it was reported that appellant had been 
started on Lisinopril a month earlier.  Diagnoses included 
acute renal failure; chronic renal failure; hypertension; 
hyperkalemia secondary to acute renal failure; and 
nephrolithiasis.  Additionally, it was opined that chronic 
renal failure was possibly due to chronic interstitial 
nephritis secondary to hypertension and atherosclerosis; and 
that acute renal failure was suspected to be multifactorial, 
including due to hypotension and appellant's being on 
Lisinopril, an ACE inhibitor that can cause decreased renal 
profusion with hyperkalemia.  

A November 1998 VA clinical record included an assessment for 
chronic renal insufficiency due to analgesic nephropathy.  In 
December 1999, a recent non-Q wave myocardial infarction was 
diagnosed; and coronary artery bypass grafting was performed 
in March 2001.  Appellant underwent a renal transplant in 
March 2002 due to end-stage renal disease.  In a September 
2002 written statement, a private treating physician reported 
that appellant had acute renal failure in 1994 
"precipitated" by Lisinopril; and that although appellant 
was listed in his VA medical records as allergic to 
Lisinopril during most of this period in question, said 
medication was continued to be prescribed for his 
hypertension.  

It appears that additional medical clarification as to the 
etiology of appellant's claimed additional disabilities 
involving renal failure and heart disease alleged as 
resulting from VA treatment with Lisinopril since the mid-
1990's might prove beneficial in resolving these § 1151 
benefits appellate issues.  Appropriate VA medical opinions, 
such as by urinary and cardiovascular specialists, are deemed 
warranted for the Board to equitably decide the appellate 
issues.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact appellant 
and request him to provide any 
additional, relevant medical records 
(not already submitted) that he may 
have in his possession, as well as 
the complete names and addresses of 
any physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folders.  

2.  With respect to the issues of 
§ 1151 benefits for additional 
disability involving renal failure 
and heart disease alleged as 
resulting from VA treatment with 
Lisinopril since the mid-1990's, the 
RO should have appropriate VA 
physicians, such as genitourinary 
and cardiovascular specialists, to 
review all of the claims folders and 
express an opinion, including the 
degree of probability expressed in 
terms of "is it at least as likely 
as not" (i.e., is there at least a 
50 percent probability), regarding 
the following questions:  

(a) Was the VA treatment with 
Lisinopril since the mid-1990's 
proper; (b) did such VA treatment 
with Lisinopril cause any permanent 
additional disabilities involving 
the kidneys and heart, and if so, 
what are the additional 
disabilities; (c) did such VA 
treatment with Lisinopril 
permanently worsen any preexisting 
renal and heart disease that may 
have been present (versus the 
continuance or "natural 
progression" of any preexisting 
renal and heart disease); (d) were 
any permanent additional 
disabilities involving the kidneys 
and heart caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA in furnishing hospital care, 
medical/surgical treatment, or 
examination during the period in 
question; and (f) were any permanent 
additional disabilities involving 
the kidneys and heart caused by an 
event not reasonably foreseeable 
(such as an accident) (i.e., an 
event that would not be reasonably 
anticipated or expected by a health 
care provider who utilized the 
degree of care a prudent or 
competent person so engaged would 
exercise)?  

If any additional examination is 
needed to render the opinions, such 
examination should be scheduled.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physicians.  The 
physicians should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.  

3.  The RO should review any 
additional evidence and readjudicate 
the appellate issues, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions (including, 
but not limited to, the "fault" 
amended version of 38 U.S.C.A. 
§ 1151).  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case to include the "fault" 
amended version of 38 U.S.C.A. § 1151.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



